Case 3:21-cr-00039-MMH-MCR Document1 Filed 05/06/21 Page 1 of 2 PagelD 1

FILED
PA21MAY -G fet ds
UNITED STATES DISTRICT COURT orn BEG
MIDDLE DISTRICT OF FLORIBAUS © Tggi+:
JACKSONVILLE DIVISION”: e eeal
UNITED STATES OF AMERICA
V. CASE NO. 3:21-cr- {-BIO- Mk
COTY MICHAEL WILTGEN
INFORMATION

The Acting United States Attorney charges:
COUNT ONE
(Deprivation of Rights Under Color of Law)

On or about March 3, 2020, in the Middle District of Florida, the

defendant,
COTY MICHAEL WILTGEN,

then employed as a corrections officer, a sergeant, at the Hamilton Correctional
Institution Annex (“HCI”) in Jasper, Florida, while acting under color of law
and while aiding and abetting other officers, restrained and repeatedly struck
C.S., an inmate incarcerated at HCI, and willfully deprived C.S. of the right,
secured and protected by the Constitution and laws of the United States, to be
free from excessive force amounting to cruel and unusual punishment, which

resulted in bodily injury to C.S.
Case 3:21-cr-00039-MMH-MCR Document 1 Filed 05/06/21 Page 2 of 2 PagelD 2

In violation of 18 U.S.C. §§ 242 and 2.

Acting Unite

CATAL

  
   

 
    
 

  

 

 

By:
Vashin.
United States Attorney
= z
ee

 

Assistant United States Attorney
Chief, Jacksonville Division
